Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This office action is in response to Applicant’s Amendment and Response filed on 11/22/2022, wherein claims 1 and 3 are amended. No claims are newly added or canceled.
Claims 34, 36, 38-41 and 44-46 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-3, 6, 10-12, 14 and 56 are examined on the merits herein.

Priority
The application is a National Stage entry of PCT/IB2018/001278 filed on 10/11/2018, which claims priority to provisional applications 62/613232 and 62/570937, filed on 1/3/2018 and 10/11/2017, respectively.
Information Disclosure Statement
The information disclosure statement (IDS) dated 11/22/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections
Applicant’s amendment, filed on 11/22/2022, with respect to the rejection of claims 1-3, 6, 10-12, 14 and 56 under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claims provide proper antecedent basis for “the subject” in base claim 1 and has amended claim 3 to clearly recite that the concentration listed applies to NANA. The rejection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record).
Wang et al. exemplifies a method for treating influenza, rhinoviruses or seasonal allergies via intranasal administration of a composition comprising 0.5-10 mg/mL or 0.1-20 mg/kg N-acetylneuraminic acid (Neu5Ac), where administration is once or twice daily.(¶0042, 0192, 0250-0256, 0286, 0344)
Wang does not teach the pH of the Neu5Ac composition.
Ryan et al. discloses the results of a study examining the efficacy of a nasal spray lacking conventional preservatives, such as benzalkonium chloride, but maintaining a preserved and sterile composition by adjusting the formulation to be acidic, specifically at pH 2.5, and concluded that such a composition is effective at maintaining a sterile solution and provides a distinct benefit to users by eliminating the tissue damaging effects of conventional preservatives. (entire document)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the intranasally administered composition of Wang, by using an aqueous acidic (pH 2.5) media, thereby arriving at the instant invention. One would be motivated to do so because Ryan demonstrates that such an acidic intranasal composition has the benefit of maintaining a sterile solution as well as eliminating the damaging effects of traditional preservatives.
With respect to the instantly claimed amounts and ranges, the values overlap with that of the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Wang/Ryan, has been fully considered but is not persuasive. 
Applicant argues that Example 5.5 of Wang applies to treatment of allergy, not to treatment of a viral infection. Hence it is unreasonable for one of ordinary skill in the art to use a dosing scheme for allergy treatment and apply it to anti-viral treatment, as suggested by the Office. Applicant also argues that the instant claims represent an improvement over Wang since the volume administered is much smaller and thus easier to administer. Applicants’ argument is not persuasive because in addition to Example 5.5, Wang details numerous examples where NANA is used to specifically treat viral infections, where the volume of solution administered varies from as low as 20 microL (Example 5.1) to 15 mL (Example 5.4). The Office acknowledges that the lower volume exemplifications are for small animals and would not reasonably be directly applicable to humans. However, Wang also teaches that normalizing for body weight, that the dose may range from 0.1-20 mg/kg (Table 4) and that the concentration may range from 0.5-10 mg/mL. It is within the technical grasp of one of ordinary skill in the art to scale the exemplified embodiments for chicks or mice, to arrive at a volume of solution suitable for administration to a human, within the taught range of 0.1-20 mg/kg. Moreover, given the concentration range taught by Wang at 0.5-10 mg/mL, the administered volume could easily be reduced by formulating a more concentrated solution, to maintain the same dosage. In sum, the smaller volume of solution administered in the instant claims and examples, is obvious, when looking at the teachings of Wang with respect to anti-viral treatment, as a whole, in combination with the technical skill of one of ordinary skill in the art. Concerning the argument of an improved result compared to Wang, this argument is also not persuasive. There is no evidence in the specification comparing volumes of the administered solutions, in order to make a determination that the instant volumes provide an improved result compared to Wang. Both the instant examples and Wang show nasally administered NANA, as an equivalently effective means to treat a viral infection. 
The rejection is still deemed proper and is maintained.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record), further in view of Sher et al. (US 2016/0038518, reference of record).
The disclosures of Wang/Ryan are referenced as discussed above. The combined prior art does not teach nasal compositions with a thixotropic agent. 
Sher et al teaches compositions comprising thixotropic agents, including alginates, that can be formulated for nasal administration. (¶0143, 0169-0171)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intranasal composition of Wang/Ryan could be modified to include a thixotropic agent, as per Sher. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record), further in view of Wang et al. (CN 102488697 A, 2012, reference of record).
The disclosures of Wang/Ryan are referenced as discussed above. The combined prior art does not teach a nasal composition comprising mannuronic acid. 
Wang ‘697 teaches a method of treating influenza infection by administering a composition comprising mannuronic acid at 40 mg/kg/day. (¶0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intranasal composition of Wang/Ryan could be modified to include the mannuronic acid taught by Wang ‘697. One would be motivated to modify Wang/Ryan in this way because Wang and Wang ‘697 are both directed to treating infection, specifically influenza.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record), further in view of Shahinian et al. (US 6,572,849; 2003, reference of record).
The disclosures of Wang/Ryan are referenced as discussed above. The combined prior art does not teach a pH range of 2.8-3.2. 
Shahinian et al. is referenced by Ryan et al and teaches a self-preserved, nasal, inhalable composition adjusted to a pH range of 1.5-3.5. (Col 4, Ln 30-34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intranasal composition of Wang/Ryan could be modified to be in the pH range of 1.5-3.5 as taught by Shahinian, because Ryan references Shahinian and it is reasonable to look beyond the singular pH of 2.5 exemplified by Ryan, to more broadly apply the concept of a self-preserved nasal composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

New Grounds of Rejection
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 6, 10, 11 and 56 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-16 and 25-36 of copending application US 17/916104.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of specifically treating a SARS-CoV-2 infection by intranasally administering NANA, is an obvious variant of the instant method of treating any upper respiratory viral infection by intranasally administering NANA. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623